DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 states that “the device is configured to be used in any anatomical region of the human body.” This language renders the scope of the claim indefinite, as by definition, “any anatomical region of the human body” means that the implant can be used in any portion of the structural make-up of the human body (e.g., soft tissue, the brain, the heart, vasculature, etc.). It is unclear how or if it is possible for the implant to work in regions other than bone tissue. Appropriate correction and/or clarification is required.
Specification
The disclosure is objected to because of the following informalities: the specification states that the device can be used in any anatomical region of the body. As stated above, in reference to claim 15, it is unclear how or if it is possible for the implant to work in regions other than bone tissue. Appropriate correction and/or clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (EP 1 527 741 A1; hereinafter Rossi).
Rossi discloses the following regarding claim 9: a device for facilitating the formation of new bone tissue, the device comprising: a body (body of element 10) that defines an upper portion (30) and a lower portion (28), said lower portion having a substantially frustum shape (Figs. 1-3; para. 0016), said upper portion having a substantially cylindrical shape (Figs. 1-3; para. 0016), said lower portion being adapted to be inserted into a medullary canal of a bone (paras. 0015-0016).  
Rossi discloses the following regarding claim 10: the device according to claim 9, wherein said upper portion is blended with said lower portion with a curved segment (curved area between elements 28 and 30) (Figs. 1-3).  
Rossi discloses the following regarding claim 12: the device according to claim 9, provided by an additive powder technology (para. 0015). Please note that in device claims, the method of making the device is not germane to the patentability of the device itself. The method limitations in device claims are considered to the extent that they further define the final structure of the claimed apparatus. In the instant case, the method limitations fail to structurally distinguish the present invention from the prior art.

Rossi discloses the following regarding claim 16: the device according to claim 9, wherein said lower portion has a smaller diameter than said upper portion (Figs. 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Heck et al. (US Pub. No. 2006/0167560; hereinafter Heck).
Regarding claim 11, Rossi discloses the limitations of the claimed invention, as described above. However, it does not recite the body having an internally hollow body which has a top opening and a bottom opening. Heck teaches that it is well known in the art that a bone implant is provided with a through bore having a top opening and a bottom opening (Fig. 4; para. 0055), for the purpose of providing the implant with additional fixation means as would be needed to secure the device to its implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Rossi to comprise the openings taught by Heck, in order to provide the implant with additional fixation means as would be needed to secure the device to its implantation site.
Regarding claim 14, Rossi discloses the limitations of the claimed invention, as described above. However, it does not recite the lower portion and the upper portion having a porous outer surface. Heck teaches that it is well known in the art that a bone implant has a porous outer 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774